          Case 3:18-cv-01930-SI        Document 2-1   Filed 11/05/18   Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ORWOOs t-[IV '1813:20.JSDC-ORP
                                       PORTLAND DIVISION




William X Nietzche (solely as trustee for
KRME International Trust),
William Kinney Jr.,
Julie Ann Metcalf Kinney,
               Plaintiff/Petitioner,                                   Case No.

                                                     MEMORANDUM IN SUPPORT OF
                                                     PLAINTIFF'S MOTION FOR A
                                                 TEMEPORARY RESTRAINING ORDER
                                                 AND A PRELIMINARY INJUNCTION
v.
FREEDOM HOME MORTGAGE CORPORATION (FHMC),

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS (MERS),

BENEFICIAL OREGON INC. (BOI),

HSBC HOLDINGS PLC (HSBC),

REGIONAL TRUSTEE SERVICES CORPORATION (RTSC),

MTGLQ INVESTORS L.P. (MTGLQ),

RUSHMORE LOAN MANAGEMENT SERVICES (RLMS),

U.S. BANK NATIONAL ASSOCIATION (USBNA),

CLEAR RECON CORPORATION (CRC),

BARRISTERS SUPPORT SERVICES (BSS),

URBAN HOUSING DEVELOPMENT (UHD),

Et al.,
               Defendants/Respondent( s)




     MEMORANDUM rN SUPPORT OF MOTION FOR TRO AND PRELIMINARY INJUNCTION
                                - Page 1 of 11
         Case 3:18-cv-01930-SI         Document 2-1        Filed 11/05/18      Page 2 of 11




        Plaintiff William and Julie Kinney ("the Kinney' s"), by and through their trustee, hereby
submit this Memorandum in support of plaintiffs Motion for Temporary Restraining Order and
a Preliminary Injunction.


    1. The Legal Standard for Granting Preliminary Injunctive Relief
    Fed. R. Civ. P 65(b) authorizes the court to issue a temporary restraining order without notice
to the adverse party if specific facts in an affidavit or a verified complaint clearly show that
immediate and irreparable injury, loss, or damage will result to the movant before the adverse
party can be heard in opposition, and the movant's attorney certifies in writing any efforts made
to give notice and the reasons why notice should not be required.
    To obtain preliminary injunctive relief in the    inth Circuit, plaintiff must show that he is
likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the
public interest. Am. Trucking Assocs. , Inc. v. City of Los Angeles, 559 F. 3d 1046, 1052 (9th
Cir. 2009) (quoting Winter v. Nat. Res. Def. Council, Inc. , 129 S. Ct. 365 , 374 (2008)). Based on
the facts and circumstances set forth in the Verified Complaint and exhibits, and this
Memorandum, and the declarations filed in support hereof, Plaintiff has met that burden.


   2. Plaintiffs are likely to succeed on the merits of their claim for permanent injunctive
       relief against all Defendants.
   Plaintiff the Kinney' s commenced this action by filing a Verified Complaint seeking
specific performance on the Deed of Trust, damages for breach of contract and state and federal
statutory violations, and injunctive relief. As further described in the Verified Complaint, in May
2002, Plaintiff William and Julie Kinney (The Kinney ' s) fell victim to its first predatory loan
after the Kinney' s eldest teenage son at the time was incarcerated for traffic-related offenses in
February 2002. The Kinney ' s, in order to afford legal representation for their son, executed its
first (I st) mortgage Deed of Trust in favor of Defendant Freedom Mortgage Corporation (FMC).
In March 2004, Plaintiffs, under extreme duress from an ' upward adjustable rate rider' in their
first loan, coupled with the incarceration of their teenage son, received a solicitation call from
Beneficial Oregon Incorporated (BOI) wherein Plaintiffs fell victim to another predatory
refinancing agreement, therewith executing a second (2 nd) mortgage Deed of Trust with BOI.

   MEMORANDUM IN SUPPORT OF MOTION FOR TRO AND PRELIMINARY INJUNCTION
                              - Page 2 of 11
        Case 3:18-cv-01930-SI         Document 2-1       Filed 11/05/18      Page 3 of 11




Prior to this, at some point during the period of May 2002 through March 2004, FMC had
assigned its beneficial interest to Mortgage Electronic Recording Systems (MERS), without
notice or knowledge to plaintiff, and without making the proper recordation in the mortgage
records at the county level. MERS then assigned FMC ' s beneficial interest to George P. Fisher,
Successor Trustee acting on behalf of BOI. The Kinney' s remained in compliance with the
second (2 nd ) mortgage Deed of Trust until about January 2017, where the Kinney' s received
billing cycles from two separate servicers, HSBC - whom is the parent company of BOI - and
Rushmore Loan Management Services (RLMS). The Kinney ' s then began its onslaught of
written discovery request to determine which servicer was entitled to enforce the Note.
Subsequently, the Note goes through a series of assignments, eventually ending up with U.S.
Bank REO Trust (USBT). In June 2018, Clear Recon Trust and RLMS inexplicably declared a
default and initiated a non-judicial foreclosure proceeding that took place October 23 , 2018,
wherein Defendant Urban Housing Development (UHD) purportedly bought the Kinney ' s
property.


   A. Defendants failed to comply with ORS 86.735(1).
    A trustee may foreclose a trust deed by advertisement and sale if, and only if, the trust deed,
any assignments of the trust deed by the trustee or the beneficiary and any appointment of a
successor trustee are recorded in the mortgage record in the counties in which the property
described in the deed is situated." ORS 86.735(1). Even if a mortgagee names Mortgage
Electronic Registration Systems, Inc. (MERS") as the nominee for the beneficiary, prior to
commencing a non-judicial foreclosure , the trustee still must record all unrecorded, intervening
assignments. Burgett v. MERS, 2010 WL 4282105, at *2-3 (D. Or. October 20, 2010); Rinegard-
Guirma v. Bank of America, No. 10-CV-1065-PK, 2010 WL 3655970, at *2 (D. Or. September
15, 2010); McCoy, III v. BNC Mortgage (In re McCoy, III), No.10-6224-fra, __B.R._ (Bankr.
D.Or. February 7, 2011); Ekerson v. MERS, No. l 1-CV-178-HU (D. Or. February 11 , 2011).
   In this case, Freedom Mortgage Corporation is the original lender. (Compl. ,i 17; Ex. A.)
FMC thereafter sold, assigned, or otherwise transferred the Note and the beneficial interest in the
Trust Deed to MERS. (Compl. ,i 17; Ex. A.) Thereafter, MERS purported to sell, assign or
transfer its interest in the Note and Deed of Trust to Beneficial Oregon, Inc. or an affiliate or
subsidiary of HSBC plc (HSBC) (collectively "BOI"). (Compl. ,i 22.) Thereafter, BOI or

   MEMORANDUM IN SUPPORT OF MOTION FOR TRO AND PRELIMINARY INJUNCTION
                              - Page 3 of 11
        Case 3:18-cv-01930-SI           Document 2-1       Filed 11/05/18     Page 4 of 11




BENEFICIAL 1 INC. (as successor to BENEFICIAL OREGON) purported to sell, assign or
transfer its interest in the Note and Trust Deed, either directly or through one or more intervening
entities, to MTGLQ INVESTORS, L.P. , either for itself or as trustee of a mortgage-backed
securities trust. (Compl. if38.) Thereafter, the Note goes through a series of assignments,
eventually ending up with U.S. Bank REO Trust (USBT), a mortgage-backed securities trust and
an affiliate or subsidiary of U.S. Bank National Association (USBNA). (Compl.         ,r 44, 47.)
Thereafter, USBNA then purportedly appoints Clear Recon Corporation (CRC) as its successor
trustee. (Compl.    ,r 66.) To date, CRC has failed to record any and all unrecorded, intervening
assignments in the real property records of Multnomah County as required by ORS 86.735(1).
(Compl. if29.) This defect, by itself, is sufficient grounds to enjoin the pending non-judicial
foreclosure sale.


   B. Defendants failed to comply with ORS 86.735(2).
   A trustee may foreclose a trust deed non-judicially only if "there is a default by the grantor or
other person owing an obligation." ORS 86.735(2). As set forth in detail in the Verified
Complaint, Plaintiffs remained current with payments on said second (2nd) mortgage loan up
until about January 2017 where two different servicers, BOI and RLMS , both requested the same
January 2017 billing cycle. (Comp!.    ,r,r 33-36.) May 2017, Plaintiffs discovered their ' Original
Customer Copy' of said second (2nd) Deed of Trust wherein said Deed of Trust was left blank,
bearing no signatures of Plaintiffs nor a notary signature. (Compl.   ,r,r 3 7 Ex.G) The Kinneys then
began its onslaught of written discovery request (QWR' s) to determine which servicer was
entitled to enforce the Note. (Comp!. 41 , 59-72.)
       On the Kinney's part, they performed the agreement up until the qualified dispute arose
in January 2017. The devious tactics of repeatedly misleading the Kinneys that their requests for
discovery were under review, then suddenly declaring the default and initiating a foreclosure,
Defendants USBNA, CRC and RLMS have waived any claim of default and the right to execute
the power of sale. (Comp ,r 72, 74) Because the Kinneys were not in default when the dispute
arose in January 2017, neither RLMS nor USBNA had any right under the Note or Trust Deed to
declare a default, and absent a default by the grantor, ORS 86.735(2) prohibited CRC from
commencing a non-judicial foreclosure sale. This defect too is fatal to Defendants' attempted
foreclosure.

   MEMORANDUM IN SUPPORT OF MOTION FOR TRO AND PRELIMINARY INJUNCTION
                              - Page 4 of 11
        Case 3:18-cv-01930-SI          Document 2-1        Filed 11/05/18      Page 5 of 11




    C. The recorded Assignment of Deed of Trust is ineffective to transfer Mortgage
        Freedom Corporation's interest in the Note and Trust Deed to B01.
   USBNA's standing to foreclose depends on a chain ofrecorded assignment from MTGLQ,
who in turn received an assignment from BO1, who in turn received an assignment from MERS,
who in turn received an un-recorded assignment from FMC. The assignments are void ab initio
and ineffective and fails to transfer any beneficial interest or power of sale to USBNA for the
following reasons.
   First, upon information and belief, George P. Fisher, who signed documents both as
"Assistant Secretary" for MERS , the assignor, and as "Successor Trustee" for BO1, the assignee,
is not an employee ofMERS or an employee or agent of FMC. Plaintiff believes that discovery
will show Fisher never had corporate authority from FMC to assign its beneficial interest, if any.
    Second, as of the date of the reconveyance, March 17, 2004, MERS had no beneficial interest
to assign to anyone. Upon information and belief, shortly after the loan was originated in 2002,
FMC sold, assigned or otherwise transferred all right, title and interest in the Note and Trust
Deed to MERS without recording said transfer in the mortgage records at the county where the
subject real property is located. (Comp!., 17-32.) MERS thereafter, either directly or through
intermediaries, purported to sell, assign or transfer all right, title and interest in the Note and
Trust Deed to BO1, either for itself or as trustee of a mortgage-backed securities trust. (Comp!.,,
17, 24-26, 29-32.) At the time the said Deed of Reconveyance was executed, MERS had no legal
or equitable interest in the first (1 st ) mortgage Deed of Trust to reconvey to BO1 and, therefore,
any purported assignments thereafter are ineffective and thus void ab initio.
   Third, the assignment purports to assign the Trust Deed but not the Note. (Comp!. Ex. D .)
MERS is not named in any capacity in the Note and never had and has never claimed any interest
in the Note. (Comp!., 10.) MERS suddenly appears and is mysteriously named beneficiary for
the original beneficiary on the Trust Deed. (Comp!. Ex. A at 23 ("the Kinneys understands that
MERS holds no legal title to the interests granted by Borrower in this Security Instrument.. .").)
Furthermore, the Note is an instrument under the Uniform Commercial Code ("UCC") and may
be enforced only by a holder or a non-holder in possession with the right of a holder. ORS
73 .0301. USBNA claims to be the holder of the Note, and, as such, would be entitled to enforce
the Note or to transfer physical possession of the Note to its servicer for purposes of enforcing

   MEMORANDUM IN SUPPORT OF MOTION FOR TRO AND PRELIMINARY INJUNCTION
                              - Page 5 of 11
        Case 3:18-cv-01930-SI         Document 2-1       Filed 11/05/18      Page 6 of 11




the Note. However, for USBNA to be a holder, USBNA must show that the original note, either
indorsed in blank or specifically indorsed to USBNA and bearing any necessary intervening
indorsements, was delivered into its possession prior to commencing the foreclosure action.
ORS 73.0201-0205 ; ORS 73.0501; See Kemp v. Countrywide Home Loans, 2010 Banla.
LEXIS 4085 (Bankr. D.N.J. Nov. 16, 2010). Given the recent disclosure in Kemp that it was
Countrywide's policy or practice not to transfer possession of the Note to the trustee during the
securitization process, plaintiff believes that discovery will show, at the time foreclosure was
commenced, neither RLMS, CRC nor USBNA were holders or non-holders in possession with
the right to enforce. In other words, USBNA, RLMS and CRC effectively lacked "standing" to
commence a foreclosure.
   For all of the reasons set forth above, this Court ofrecord should find that plaintiff is likely to
prevail on the merits of his claim for injunctive relief and should enjoin the pending foreclosure
sale. The Kinney' s were never in default under the terms of the Trust Deed. Even if the Kinney 's
were in default, RLMS , CRC and USBNA failed to satisfy conditions precedent for accelerating
the Note and exercising the power of sale. CRC has failed to comply with nearly every
requirement in the non-judicial foreclosure statute, including failure to record all assignments
and failure to comply with the notice requirements. Furthermore, plaintiff believes that discovery
will show Defendants did not even have standing to foreclose at the time foreclosure was
commenced and that Defendants or their agents knowingly prepared and recorded unauthorized
and false documents in support of the foreclosure. Allowing the foreclosure to proceed in light
of these defects would work a substantial injustice.


   3. Plaintiff is likely to succeed on the merits of their contract claims against RLMS and
       USBNA.
   In addition to the Kinney's claim for injunctive relief, the Kinney's have asserted various
claims against Defendants for specific performance, breach of contract, promissory estoppel,
accounting and violations of certain state and federal laws. Each of these claims, other than
claims for specific performance and an accounting, would entitle the Kinney's to an award of
actual or statutory damages and, for some claims, punitive damages and/or attorney fees. For
purposes of determining whether preliminary injunctive relief should issue, the Court should also


   MEMORANDUM IN SUPPORT OF MOTION FOR TRO AND PRELIMINARY INJUNCTIO
                              - Page 6 of 11
        Case 3:18-cv-01930-SI         Document 2-1        Filed 11/05/18     Page 7 of 11




find that the Kinney's are likely to prevail on the merits of their damage claims, and particularly
the specific performance and breach of contract claims.
   The Kinney's fully performed all terms and conditions of the Note and Deed of Trust prior to
raising their dispute and prior to service of the Notice of Default, and the Kinney' s are ready,
willing and able to perform pursuant to the Deed of Trust, including tendering any payments that
the Kinney' s would have made but for CRC's wrongful conduct in misleading the Kinneys that
the Kinneys QWR's were under review, and in not answering discovery requests and initiating
the foreclosure. CRC and USBNA have breached the Deed of Trust section 23 by: a) failing to
provide discovery when a dispute arose as to which servicing company was entitled to enforce
the Note; b) failing to submit to arbitration and/or meeting face to face to validate Defendants
right to enforce the Note; c) wrongfully declaring a default; and d) foreclosing despite the
Kinney' s performance of the Deed of Trust up until the dispute. (Comp!. Ex.Cat 23) The
Kinney' s do not have adequate remedy at law because the Kinney' s will be displaced from their
property if the Deed of Trust is not enforced. For the reasons set forth herein, the Kinneys are
entitled to a decree for specific performance of the Deed of Trust.
   The Kinney's will also succeed on their breach of contract claim. Defendants breached
section 12 under the Deed of Trust by not giving plaintiffs certified mailings of time-sensitive
documents. Section 12 entitled Notice, subtitle (a) under the Deed of Trust specifically states:
"(a) any notice to Borrower provided for in this Deed of Trust shall be given by delivering it or
by mailing such notice by certified mail addressed to Borrower at the address stated in the Note
or at such other address as Borrower may designate by notice to Lender as provided herein".
(Comp!. Ex. Cat 12.) Several times Defendants served the Kinney' s important and time-
sensitive documents by regular U.S. first class mail breaching the terms of the Deed of Trust.
(Comp!., 52, 54, 55.) As a direct and proximate result ofRLMS ' s, CRC's, and USBNA ' s
breaches of the Deed of Trust, the Kinney's have incurred late charges, default- and foreclosure-
related fees including trustee and attorney fees, additional interest and penalties, damage to the
Kinney' s credit, and other damages in an amount to be proven at trial. The Kinney' s are entitled
to their damages, together with their reasonable attorney fees and cost.
   If the Kinney' s are unable to prove specific performance and breach of contract, then it will
nevertheless be true that any default was substantially caused by RLMS's and CRC's knowingly
false statements to the Kinney' s and misleading conduct, which induced the Kinney' s to believe

   MEMORANDUM IN SUPPORT OF MOTION FOR TRO AND PRELIMINARY INJUNCTION
                              - Page 7 of 11
         Case 3:18-cv-01930-SI         Document 2-1        Filed 11/05/18      Page 8 of 11




their requests for discovery were being investigated, and to refrain from pursuing any alternative
for curing the default, modifying the loan, or avoiding foreclosure. Foreclosure is an equitable
remedy and equity generally requires the party seeking the remedy to have "clean hands." On
these facts , RLMS nor CRC nor USBNA can hardly claim that it would be equitable or just to
allow the foreclosure to proceed while the merits of the specific performance and contract claims
are tried.


    4. Plaintiff is also likely to succeed on the merits of their statutory damage claims
        against CRC and RLMS.
        The Kinney' s are also likely to prevail on their various state and federal statutory claims
for damages against CRC and RLMS .
        As trustee of a trust deed, CRC owes a limited duty of good faith and due diligence to the
Kinney ' s. Wright v. Associates Financial Services Co. of Oregon, Inc. , 59 Or.App. 688, 695, 651
P.2d 368, 1373, (Or. App.1982) (recognizing that trustee of a trust deed has "a duty of good faith
and due diligence"); see also Blodgett v. Martsch, 590 P.2d 298, 302 (Utah, 1978) ("The duty of
the trustee under a trust deed is ...to treat the trustor fairly and in accordance with a high punctilio
of honor."). While not a true fiduciary duty, this limited duty of good faith and due diligence at
least requires the trustee of a trust deed to comply with the requirements of the Oregon Trust
Deed Act and the terms of the applicable Trust Deed in carrying out a non-judicial foreclosure .
As set forth above, CRC has failed to comply with nearly every requirement of ORS 86.735.
        Furthermore, CRC has violated the Fair Debt Collection Practices Act ("FDCPA") and
the Oregon Unlawful Debt Collection Practices Act ("UDCPA") by commencing a non-judicial
foreclosure when there is no present right of possession by the beneficiary of the Trust Deed.
Although trustees foreclosing on a trust deed are generally not considered "debt collectors" under
the FDCPA, pursuant to 15 U.S.C. § 1692a(6) and 692f(6), the definition of "debt collector"
expressly includes "any person who uses any instrumentality of interstate commerce or the mails
in any business the principal purpose of which is the enforcement of security interests. " 15
U.S.C. § 1692a(6). CRC is principally engaged in the enforcement of security interests by
conducting foreclosures of trust deeds and mortgages for lenders and servicers. (Comp!. 1 62.)
As a "debt collector," CRC is prohibited from :
        taking or threatening to take any nonjudicial action to effect dispossession or

    MEMORANDUM IN SUPPORT OF MOTION FOR TRO AND PRELIMINARY INJUNCTION
                               - Page 8 of 11
        Case 3:18-cv-01930-SI         Document 2-1       Filed 11/05/18      Page 9 of 11




       disablement of property if there is no present right to possession of the property
       claimed as collateral through an enforceable security interest.
15 U.S.C. § 692f(6)(A). CRC has sent foreclosure notices using the mails and attempting to
effectuate a non-judicial foreclose on the Kinney's residence when there is no present right to
possession because the Kinney' s are not in default under the Note, RLMS and USBNA is not a
"holder" or non-holder entitled to enforce the Note, and CRC have not satisfied all conditions
precedent to exercising the power of sale. *(Compl. Tit 41-43 , 48, 63 , 78, 80-82.) The same acts
by CRC also violate the Oregon counterpart to the FDCPA. Therefore, the Kinney ' s are likely to
prevail on their FDCP A and UDCP A claims against CRC.
       The Kinney' s are also likely to prevail on their RESPA claim against RLMS and CRC.
The Real Estate Settlement and Procedures Act ("RESPA"), 12 U.S.C. § 2605, requires servicers
of federall y related mortgage loans to take certain actions in response to a Qualified Written
Request ("QWR") from a Borrower. The Kinney' s, by and through their trustee, sent a total of
four (4) QWRs to RLMS throughout January 2017 up until October 2018, two of said request
went to CRC. RLMS and CRC failed to provide written acknowledgement of the requests within
the required time, failed to provide a written explanation or clarification, and failed to provide
any of the information requested. (Compl. 1 59-72.) Furthermore, RLMS and CRC have failed to
administer the Kinney's account in compliance with RESPA. (Comp]. 1 101.) This pattern and
practice of violations entitles the Kinney' s to actual damages, statutory damages and attorney
fees. 12 U.S.C. § 2605(£).
       Based on the foregoing, the Kinney' s are likely to succeed on the merits of each of their
damage claims against RLMS and against CRC.


   5. Plaintiff is likely to suffer irreparable harm in the absence of preliminary relief.
   In the absence of preliminary injunctive relief, the Kinney's home will be effectuated in a
non-judicial foreclosure sale that took place on the steps of the Multnomah County courthouse at
approximately 11 :00 a.m. on October 23 , 2018. (Compl. 175-86.) Upon information and belief,
the Kinney' s will not only lose their home, the Kinney' s will lose the benefit of the more than
$12,000 in excess payments they have made to BOI since May 2004, payments which have
never been credited to the account. The Kinney ' s will lose the opportunity to pursue alternatives
to foreclosure that the Kinney ' s would have pursued had the Kinney's not been misled by

   MEMORANDUM IN SUPPORT OF MOTION FOR TRO AND PRELIMINARY INJUNCTION
                              - Page 9 of 11
       Case 3:18-cv-01930-SI             Document 2-1        Filed 11/05/18    Page 10 of 11




RLMS's promises to look into the matter of who was entitled to enforce the Note. The Kinneys
are both elders and cannot survive being displaced on the streets of Portland Oregon. The
Kinney's credit will be irreparably tarnished by the foreclosure . None of these harms can be fully
remedied by a post-foreclosure award of damages. There is no question that the Kinney ' s will
suffer irreparable harm in the absence of preliminary relief.


   6. The balance of equities tips in Plaintiffs favor, and preliminary injunctive relief is
in the public interest.
       As detailed in the Verified Complaint, the Kinney's did everything a homeowner in their
position is supposed to do. A valid dispute arose wherein the Kinney's had recieved a January
billing cycle from two different servicers. (Compl.     ~   36.) The Kinneys did what any reasonable
person would do, beginning their due diligence and discovered numerous defects in their first
and second loans. (Compl.     ~   17-23.) In June of 2016, up until the purported foreclosure of their
home in October 2018, the Kinneys then initiated further discovery requests to Defendants.
(Compl.   ~   41, 59, 62, 64.) Defendants used devious tactics in their responses to the Kinneys,
misleading the Kinneys that their request were serious and under review. (Compl.        ~   72, 74.) The
Kinneys requested to clear up any confusion regarding their account being suspicious of possible
elder abuse fraud and a lost mortgage Note. RLMS and CRC both regarded the Kinneys QWR' s
as a dispute pursuant to FDCP A. Up until the purported foreclosure sale in October 2018, RLMS
induced the Kinneys into believing their matter was being investigated, all the while initiating a
non-judicial foreclosure behind the scenes on the Kinneys home. The equities clearly tip in the
Kinneys favor.
   Furthermore, it is in the public interest to require servicers to comply with the terms of the
loans they service. Homeowners today are at the mercy of servicers who charge unauthorized
fees, refuse to identify the owners or investors holding the notes, fail to negotiate or comply with
reasonable modifications, and who rely on non-judicial foreclosures to take unsophisticated
borrowers' homes with minimal judicial oversight. The public has an interest in ensuring that the
few consumer protections that exist are actually enforced.




   MEMORANDUM IN SUPPORT OF MOTION FOR TRO AND PRELIMINARY INJUNCTION
                              - Page 10 of 11
       Case 3:18-cv-01930-SI              Document 2-1        Filed 11/05/18        Page 11 of 11




   7. Conclusion
   Based on the foregoing, together with the Verified Complaint, exhibits thereto, and the
declaration filed in support of plaintiffs motion, plaintiff respectfully requests that this court
enter a Temporary Restraining Order restraining defendants from effectuating their non-judicial
foreclosure sale of the Kinney's home and until the merits of plaintiffs motion for preliminary
injunction are determined. Plaintiff further requests that, after notice and an opportunity to be
heard, the court enter a Preliminary Injunction restraining defendants from filing a Forcible Entry
Detainer to evict the Kinney's from their home pending a trial on the merits of plaintiffs claims.


               DATED this       5:!±...    day of November, 2018.

               I affirm the aforesaid to be true and correct under penalties of perjury.



                        J he Ann Me alf Kinney
               In   lo Proprio, In Pr per Persona, Sui Heredes, Sui Juris [Prose]



               By     ~~WiHiam ~ z c h ~KRME International Trust
                                                                                    /;ll   il•s<./ "-<w~,(,.1-,;f-
               In Solo Proprio, In Proper Persona, Sui Heredes, Sui Juris [Prose]




   MEMORANDUM IN SUPPORT OF MOTION FOR TRO AND PRELIMINARY INJUNCTION
                                              - Page 11 of 11
